Case 19-32231-jal   Doc 105-1   Filed 10/04/19   Entered 10/04/19 08:53:04   Page 1
                                        of 5




        19-32231
                                                                      x
Case 19-32231-jal   Doc 105-1   Filed 10/04/19   Entered 10/04/19 08:53:04   Page 2
                                        of 5
                                                                  19-32231
Case 19-32231-jal   Doc 105-1   Filed 10/04/19   Entered 10/04/19 08:53:04   Page 3
                                        of 5
                                                                  19-32231
Case 19-32231-jal   Doc 105-1   Filed 10/04/19   Entered 10/04/19 08:53:04    Page 4
                                        of 5
                                                                   19-32231
Case 19-32231-jal   Doc 105-1   Filed 10/04/19   Entered 10/04/19 08:53:04   Page 5
                                        of 5
                                                                  19-32231
